Case 2:20-cv-00235-HYJ-MV ECF No. 27, PageID.155 Filed 05/27/21 Page 1 of 4


                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION



QUINTON JAMAL DANIELS,

       Plaintiff,
                                                     Case No. 2:20-cv-235
v.
                                                     Hon. Hala Y. Jarbou
ERICA HUSS,

      Defendant.
___________________________________/

                                            ORDER

       This is an action under 28 U.S.C. § 1983 brought by a prisoner proceeding in forma

pauperis. Plaintiff Quinton Jamal Daniels alleges that Erica Huss, warden of the Marquette Branch

Prison in the Michigan Department of Corrections (MDOC), recognized the danger posed by

COVID-19, but failed to quarantine sick prisoners and staff as the virus spread through the prison.

(Compl., ECF No. 1, PageID.3.) Warden Huss moved for summary judgment, arguing that Daniels

had failed to properly exhaust his claim through the grievance process. (ECF No. 13.)

       The motion was referred to a magistrate judge, who produced a Report & Recommendation

(R&R, ECF No. 21). The R&R found Huss took an “inconsistent position” in arguing that Daniels

failed to exhaust by grieving his issues through Step III of the grievance process when his Step II

appeal was denied on the ground that his complaint was non-grieveable. (Id., PageID.111.) Thus,

the R&R recommended denying Huss’s motion.              However, the R&R also recommended

dismissing Daniels’ complaint for failing to properly assert any claim that this Court would have

jurisdiction to adjudicate.    (See id., PageID.121.)     Daniels timely objected to the latter

recommendation. (ECF No. 24.) Huss did not file any objections.
Case 2:20-cv-00235-HYJ-MV ECF No. 27, PageID.156 Filed 05/27/21 Page 2 of 4




       A. The R&R’s Recommendation of Dismissal

       Courts must read pro se pleadings “indulgently.” Patterson v. Godward, 370 F. App’x

608, 609 (6th Cir. 2010) (citing Haines v. Kerner, 404 U.S. 519, 520 (1972)). Following this

directive, the R&R construed two possible claims arising from Daniels’ complaint: (1) a state law

negligence claim; and (2) an Eighth Amendment deliberate indifference claim.                    (R&R,

PageID.112-113.) The R&R reasoned that a negligence claim could only be heard through

supplemental jurisdiction, that is, only if Daniels successfully stated an Eighth Amendment claim.

(Id., PageID.112.)

       With respect to the Eighth Amendment claim, the R&R noted that the dangers of

COVID-19 satisfied the objective prong of Eighth Amendment claims. (Id., PageID.115 (citing

Wilson v. Williams, 961 F.3d 829, 840 (6th Cir. 2020)).) But the magistrate judge found that

Daniels “failed to make any allegations against Warden Huss that could” satisfy the subjective

prong of “deliberate indifference to [Daniels’] serious medical needs under the Eighth

Amendment.” (Id., PageID.120.) Thus, the R&R recommended dismissing the complaint because

Daniels had failed to state an Eighth Amendment claim, which also deprived the Court of

jurisdiction to hear his negligence claim. Daniels objected to this recommendation.

       B. Objections to R&Rs

       Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).


                                                 2
Case 2:20-cv-00235-HYJ-MV ECF No. 27, PageID.157 Filed 05/27/21 Page 3 of 4




       C. Daniels’ Objections

       Daniels argues that he could not have simply stated that Huss was deliberately indifferent

because his complaint form expressly forbids plaintiffs from making “any legal arguments.” (Pl.’s

Objs., PageID.138.) He is correct. Indeed, the bare allegation that Huss was deliberately

indifferent would constitute a legal conclusion and do nothing toward stating a proper claim for

relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (“While legal conclusions can provide

the framework of a complaint, they must be supported by factual allegations.”) Instead, the

question is whether the factual allegations in Daniels’ complaint permit a “reasonable inference”

that Huss was deliberately indifferent. Id. at 678. They do.

       In his complaint, Daniels alleges that Huss was aware of COVID-19 “before the outbreak”

occurred at the prison. (Compl., PageID.3.) Nevertheless, she allegedly did not “remove or

[q]uarantine” prisoners who tested positive for coronavirus. (Id.) Huss also “knew that some of

her staff” were exposed to COVID-19 but “didn’t care for the safety of staff or prisoners.” (Id.)

Daniels alleges that Huss did not treat his life “as being [as] important” as her own and promised

to take certain mitigating actions but never did. (Id.) Eventually, Daniels himself contracted

COVID-19 at the prison. (Id.) His complaint does not state any actions Huss took to prevent the

spread of the virus.

       Assuming the truth of these allegations and drawing inferences in Daniels’ favor, his

complaint plausibly states an Eighth Amendment deliberate indifference claim. There was an

objectively dangerous risk—coronavirus—and Huss exhibited deliberate indifference towards that

risk by failing to quarantine sick prisoners and staff. The R&R mentions some written policies

that the MDOC has issued in response to the COVID-19 pandemic, at least one of which requires

quarantining prisoners who have been infected with COVID-19. However, the existence of those

policies does not refute Daniels’ allegation that Huss did not quarantine infected prisoners. Indeed,
                                                 3
Case 2:20-cv-00235-HYJ-MV ECF No. 27, PageID.158 Filed 05/27/21 Page 4 of 4




assuming Daniels’ allegation is true, as the Court must at this stage, those policies lend support to

a claim that, by failing to take such measures, Huss was aware of the risks and was deliberately

indifferent to them. The complaint is sufficient.

         Accordingly,

         IT IS ORDERED that the R&R is ADOPTED IN PART and REJECTED IN PART.

The R&R is ADOPTED with respect to its recommendation that Defendant’s motion for summary

judgment be denied. The R&R is REJECTED with respect to its recommendation that Plaintiff’s

complaint (ECF No. 1) be dismissed.

         IT IS FURTHER ORDERED that Defendant’s motion for summary judgment (ECF

No. 13) is DENIED.




Dated:    May 27, 2021                                  /s/ Hala Y. Jarbou
                                                        HALA Y. JARBOU
                                                        UNITED STATES DISTRICT JUDGE




                                                    4
